Exhibit 10.1

 

FOIA CONFIDENTIAL TREATMENT REQUESTED

 

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

UNCLASSIFIED

 

 

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

 

1. CONTRACT ID CODE

 

PAGE 1 OF 2 Pages

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. AMENDMENT/MODIFICATION NO.

 

3. EFFECTIVE DATE

 

4. REQUISITION/PURCHASE REQ. NO.

 

5. PROJECT NO. (If applicable)

P00008

 

See Block 16C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6. ISSUED BY

CODE

HM0210

 

7. ADMINISTERED BY (If other than Item 6)

 

CODE

[**Redacted**]

 

 

 

 

 

 

 

 

 

 

 

[**Redacted**]

 

 

 

[**Redacted**]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8. NAME AND ADDRESS OF CONTRACTOR (No, street, county, State and ZIP Code)

 

(X)

9A. AMENDMENT OF SOLICITATION NO.

 

 

 

 

 

 

 

 

 

 

 

 

DIGITALGLOBE, INC,

 

 

 

 

 

 

 

Attn: DIGITALGLOBE, INC.

 

 

9B. DATED (SEE ITEM 11)

 

 

 

 

1601 DRY CREEK DRIVE SUITE 260

 

 

 

 

 

 

 

LONGMONT CO 805036493

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

10A. MODIFICATION OF CONTRACT/ORDER NO.

 

 

 

 

 

 

 

 

 

HM021013CN002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10B. DATED (SEE ITEM 13)

 

 

 

 

 

CODE

 

FACILITY CODE

 

 

07/30/2013

 

 

 

 

 

1CGQ7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

 

 

 

 

 

 

 

 

o

The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offers ¨ Is extended.   ¨ is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following
methods:(a) By completing ltems 8 and 15, and returning          copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or Ietter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)

Not Applicable

 

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.   IT MODIFIES
THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

CHECK ONE

o

A.

THIS CHANGE ORDER IS ISSUED PURSUANTTO’ (SPECIFY AUTHORITY) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

 

 

 

 

 

 

 

 

 

 

o

B.

THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

 

 

o

C.

THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

 

 

 

 

 

 

 

 

 

 

o

D.

OTHER (Specify type of modification and authority)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x

FAR 45.102 & DoD PGI 245.103-71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E. IMPORTANT:

Contractor: ¨ is not.

 

 

x is required to sign this document and return 1 copies to the Issuing office.

 

 

 

 

 

14. DESCRIPTION OF AMENDMENT/MODIFICATlON (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

Tax ID Number:    31-1420852

DUNS Number:   789638418

 

The purpose of this modification is to document the transfer of all remaining
government furnished equipment (GFE) accountable under GeoEye Imagery Collection
Systems, Inc. (GeoEye ) EnhancedView Contract HM0210-10-C-0003 (reference GeoEye
Contract Modification P00033) to DigitalGlobe, Inc. Contract HM0210-13-C-N002.

 

The transfer of GFE accountability is being accomplished in accordance with FAR
45.102 and DoD PGI 245.103-71, wherein in consideration for the transfer of
accountability for the items identified DigitalGlobe shall provide NGA access to
the GeoEye- 1 and IKONOS satellites for new collections through the use of
[**Redacted**] per month

Continued...

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A. as heretofore changed, remains unchanged and in full force
and effect.

 

15A. NAME AND TITLE OF SIGNER (Type or print)

 

16A NAME AND TITLE-OF CONTRACTING OFFICER (Type or print)

 

 

 

 

 

[**Redacted**]

 

 

 

[**Redacted**]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15B. CONTRACTOR/OFFICER

 

16C. DATE SIGNED

 

 

[**Redacted**]

 

 

 

(Signature of parson authorized to sign)

 

 

 

 

 

[**Redacted**]

 

 

 

 

 

 

 

 

16B. [**Redacted**]

STANDARD FORM 30 (REV.10·83)

NSN 7540 -01·152·6070

 

Prescribed by GSA

Previous edition unusable

 

FAR (48 CFR) 53.243

 

--------------------------------------------------------------------------------


 

FOIA CONFIDENTIAL TREATMENT REQUESTED

 

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

UNCLASSIFIED

 

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

PAGE 2 OF 2

HM021013CN002/P00008

 

 

 

 

NAME OF OFFEROR OR CONTRACTOR

DIGITALGLOBE, INC.

 

ITEM NO.
(A)

 

SUPPLIES/SERVICES
(B)

 

QUANTITY
(C)

 

UNIT
(D)

 

UNIT PRICE
(E)

 

AMOUNT
(F)

 

 

 

(reference DigitalGlobe Contract Modification

HM0210-13-C-N002-P00002).

 

1.     Under Section J - List of Attachments, Attachment 3, Government Furnished
Property List, the date for Attachment 3 is changed from July 6, 2010 to
February 28, 2014.

 

2.     Attachment 3, Government Furnished Property List is deleted in its
entirety and replaced with new Attachment 3 dated 28-February-2014. Attachment 3
is DigitalGlobe’s formally submitted Contractor Acquired Property/Government
Furnished Property Current Inventory Report for the period October 2013 through
February 2014 (reference DigitalGlobe email dated March 28, 2014, Subject:
CAP/GFP Current Inventory - Reporting for period October 2013 through
February 2014).

 

3.     The Contractor shall take such actions as required to document the above
transfer of accountability in accordance with Special Contract Requirement H.13,
NGA: 5X45.102-9000 Government Furnished Accountable Property (MAY 2003).

 

Payment:

 

[**Redacted**]

 

Period of Performance: 09/01/2013 to 08/31/2014

 

 

 

 

 

 

 

 

 

 

NSN 7540-01-152-8067

 

OPTIONAL FORM 336 (4-86)

 

 

Sponsored by GSA

 

 

FAR (48 CFR) 53.110

UNCLASSIFIED

 

--------------------------------------------------------------------------------


 

FOIA CONFIDENTIAL TREATMENT REQUESTED

 

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

HM0210-13-C-N002-P00008

 

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(U) SECTION J - List of Documents Exhibits and Other Attachments

 

J.1             (U) LIST OF DOCUMENTS, EXHIBITS, AND OTHER ATTACHMENTS

 

This Table is UNCLASSIFIED

 

Attachment

 

Description

 

Date

1

 

EnhancedView Imagery Acquisition Statement of Work (SOW)

 

January 22, 2014

2

 

DD Form 254, Contract Security Classification Specification, Revision 4

 

June 20, 2013

3

 

Government Furnished Property List

 

February 28, 2014

4

 

Small Business Subcontracting Plan

 

July 6, 2010

5

 

List of Data Delivered with Government Purpose Rights

 

July 6, 2010

6

 

List of Data with Limited Rights

 

July 6, 2010

7

 

Nondisclosure Agreement

 

 

 

Contract Page 64 of 64

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

--------------------------------------------------------------------------------